Citation Nr: 1755838	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected right ankle and knee degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel




INTRODUCTION

The Veteran had active duty service from May 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011 (back disorder) and September 2014 (hearing loss) by a Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2015 and December 2015 formal appeals, the Veteran requested a Board hearing before a Veterans Law Judge.  While he has not been afforded his requested hearing, the Board finds no prejudice to him in proceeding with a decision at this time in light of the favorable outcome of both claims.   

Upon the Board's initial review of the file, it was determined that further medical inquiry was necessary to decide the claim for entitlement to service connection for bilateral hearing loss.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in July 2017.  An opinion was rendered the same month and has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his military service.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed degenerative arthritis of the thoracolumbar spine is proximately due to his service-connected right ankle and knee DJD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including arthritis and hearing loss) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss

The Veteran contends that his currently diagnosed bilateral hearing loss (see 38 C.F.R. § 3.385 and September 2014 VA audiological examination) was caused by his acknowledged in-service exposure to military noise as an aviation survival technician/seaman.

The Veteran was afforded VA examinations in September 2014 and October 2015 in an effort to determine the etiology of his bilateral hearing loss.  In July 2017, the Board reviewed the opinions and found them inadequate for appellate review.  As such, the Board sought an expert medical opinion from a VHA audiologist.  Specifically, the Board requested an opinion as to whether it was at least as likely as not that the Veteran's bilateral hearing loss manifested within one year of his discharge from service and/or whether such was incurred in, or otherwise related to, his military service, to include his acknowledged in-service noise exposure.

In July 2017, after reviewing the Veteran's medical records, the VHA audiologist opined that the Veteran's hearing loss did manifest within one year of his separation from military service or was otherwise incurred in or caused thereby.  In support thereof, the examiner noted the excessive noise the Veteran was exposed to during his time working as an aviation survival technician/seaman in the Coast Guard and the fact that he was not afforded hearing protection at that time.  The expert further noted the Veteran's credible reports of difficulty hearing at the time of his separation from service and was denied employment shortly after his separation due to poor hearing acuity.  Furthermore, the examiner noted the in-service audiometric testing was unreliable and insensitive to high frequency hearing loss, the most common form of noise-induced hearing loss.

The Board finds that the July 2017 opinion provided by the VHA audiologist is highly probative regarding a connection between the Veteran's bilateral hearing loss and his military service.  She provided a detailed rationale for the conclusion reached, and provided support for her findings.  Further, she has proven an advanced ability in assessing the etiology of hearing loss as reflected by the expertise required to work as an audiologist.  Moreover, the Board has found that the other opinions are insufficient to decide the claim.  Thus, the Board finds that the July 2017 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is directly related to his military service.  Consequently, service connection for such disorder is warranted.

Low Back Disorder

As the Veteran contends his currently diagnosed degenerative arthritis of the thoracolumbar spine was caused or aggravated by an antalgic gait due to his service-connected right ankle and knee DJD, the only element of service connection at issue in this case is whether such low back disorder is related his service-connected right ankle and knee disabilities.  See June 2014 VA examination and May 1989 and June 2011 rating decisions.

In connection with his claim, the Veteran was afforded a VA examination in June 2011.  After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that his right ankle degenerative arthritis caused his back disorder.  In support thereof, the examiner noted the remote right ankle fracture did not result in the degree of mechanical disadvantage that would cause early onset spinal arthritis.  It was further noted that the age of onset and severity of the Veteran's spinal arthritis was not unusual in the general population.  The examiner did not provide an opinion as to whether right ankle arthritis aggravated the Veteran's low back or whether his right knee arthritis, which was not service-connected at the time, caused or aggravated his low back disorder.

Thereafter, in June 2014, a second VA examiner opined that the Veteran's service-connected right ankle and knee arthritis did not result in a degree of mechanical disadvantage that could result in early onset lumbar arthritis.  It was further opined that the service-connected right leg disabilities did not aggravate his back disorder as his degree of functional impairment associated with his lumbar arthritis was common in a man of his age.

In addition to the VA opinions of record, the Veteran has submitted several opinions from his private treatment providers.  In October 2011, the Veteran's private physician, Dr. M.S., noted that, after reviewing the Veteran's treatment records, "it [was his] opinion [that the Veteran's] right low back pain [was] a consequence of an old injury to his right ankle... Every time he bears weight on his right foot[,] he gets pain in his right lumbar spine and paraspinal muscles."  Then, in October 2013, the Veteran's chiropractor, B.C., opined that "[i]t is possible that the limp from [the Veteran's] broken ankle has caused an abnormality of gait since 1943 when he first reported injury, contributing to degeneration of [the] lumbar spine through aberrant motion."  Thereafter, in July 2014, October 2014, and March 2015, another chiropractor, M.A., opined the Veteran's antalgic gait caused by his service-connected right ankle and knee DJD lead to his low back disorder.  Specifically, in July 2014, she indicated "there is a lower kinetic chain related to his injured lower extremity that is chaining up into his...spine and creating other compensatory reactions in his musculoskeletal system."  Similarly, in October 2014, she noted that "[d]ue to service related disability to his right leg, which hampered his ability to walk correctly, [the Veteran] has developed over many years, a gait cycle, which has put strain on the left side of the low back and has led to arthritic conditions in his...spine."  These statements were reiterated in March 2015 when she opined that "an old injury to [the Veteran's] right ankle from many years ago incurred from his military tenure...created a lower kinetic chain reaction compensation up...through the...spine and has created other compensatory reactions on his musculoskeletal system." 

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed degenerative arthritis of the thoracolumbar spine is related to his service-connected right ankle and knee DJD.  In this regard, the Board finds the Veteran's private treatment providers' opinions and VA examiner's opinions are entitled to equal probative weight as all the individuals are medical professionals, considered all relevant facts, and offered a rationale for their opinions.  Consequently, the Board resolves all doubt in the Veteran's favor and finds that service connection for degenerative arthritis of the thoracolumbar spine is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


